—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered September 2, 1997, convicting defendant, after a jury trial, of arson in the second degree, attempted assault in the first degree, attempted assault in the second degree and reckless endangerment in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 6 to 12 years, 3 to 6 years, and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Given the interest of securing a prompt and reliable identification, the showup conducted approximately one and one-half hours after the incident at the hospital where defendant was being treated for his injuries was appropriate (see, People v Santiago, 251 AD2d 239, lv denied 92 NY2d 985; People v Conyers, 176 AD2d 340, lv denied 79 NY2d 825; People v Thompson, 129 AD2d 655, 656-657).
The court properly exercised its discretion in permitting the complainant to be recalled to make an in-court identification of defendant (see, People v Branch, 83 NY2d 663, 667-668). In any event, any error in this regard would be harmless, because defendant expressly conceded the element of identity in his opening statement at trial.
The court properly admitted, with limiting instructions, testimony by the People’s psychiatric expert witness that defendant admitted to him that he was driving a “hot” car on the night he set the fire. Although it reflected an uncharged crime, this statement was one of the facts upon which the psychiatrist based his opinion that defendant comprehended the wrongfulness of his actions on the night in question (see, People v Santarelli, 49 NY2d 241, 248-249; People v Ryklin, 150 AD2d 509, 511, lv denied 74 NY2d 746). Concur — Rosenberger, J. P., Williams, Tom and Andrias, JJ.